                                   Case 2:19-cr-00537-DRH-SIL Document 1-2 Filed 11/14/19 Page 1 of 1 PageID #: 8

TO: Clerk's Office
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                                       NOV.14 2019            .
                                                                                              ,

       APPLICATION FOR LEAVE
    TO FILE DOCUMENT UNDER SEAL
                                                             * LONG ISLAND Oi• ' ·
                                                                                        A) If pursuant to a prior Court Order:
                                                                                        Docket Number of Case in Which Entered:_ _ _ _ _ __
                                                                                        Judge/Magistrate Judge:_ _ _ _ _ _ _ _ _ _ _ __
                                                                                        Date Entered:_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  -v.-   CR                19 5 37  Docket Number

••••••••••••••••••••••••••••••••                          IIURLEY,J.                    B) If a gm application, the statute, regulation, or other legal basis that
SUBMITI'ED BY: Plaintiff__ Defendant__ DOJ .:!.._                                       authorizes filing under seal
Name: Monica Castro
Finn Name:U.S. Attorney's Office                               LOCKE,M.J.
Address: 610 Federal Plaza
          Central Islip. New York 11722
Phone Number: 631-715-7894                                                              ORDERED SEALED AND PLACED IN THE CLERK'S OFFICE,
E-Mail Address: Monica.Castro@usdoj.gov                                                 AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                        THE COURT.
INDICATE UPON THE PUBLIC DOCKET SHEET: YES               NO ✓
If yes, state description of document to be entered on docket sheet:                    DATEJJ)'jbd~                             ,NEWYORK

                                                                                                  /s/ Anne Y. Shields
                                                                                        U.S. DISTRICT JUDGE/U.S. MAGISTRATE JUDGE
                                                                                        RECEIVED IN CLERK'S OFFICE,_ _ _ _ _ _ _ _ __
                                                                                                                                     DATE
MANDATORY CERTIFICATION OF SERVICE:
A.)_ A copy of this application either has been or will be promptly served upon all parties to this action, B.) _ Service is excused by 31 U.S.C. 3730(b), or by
the following other statute or regulation:__; or C.) _ _This is a criminal document submitted, and flight public safety, or security are significant concerns.
(Check one)


                                                                        SIGNATURE
